Chambers, J.
¶52 (concurring in part and concurring in dissent in part) — I join the dissenting opinion in part. Initiative Measure 1183 violates the subject-in-title rule of article II, section 19 of the Washington State Constitution because a reference to “license fees based on sales” in the initiative title is insufficient to alert voters to the fact that the bill contains a new tax. I write separately because I also agree with the majority that there is a rational unity between liquor regulation and public safety and that the appellants’ other arguments asserting a violation of article II, section 19’s single-subject rule are meritless. But the violation of the subject-in-title rule is sufficient to invali*666date the initiative, and I concur with the dissent’s ultimate disposition that the initiative is unconstitutional.